DETAILED ACTION
Status of Application
	This action is responsive to continuing application filed 10/14/2020 as a continuation of PCT/US20/5503, filed 10/09/2020.  With entry of the preliminary amendment filed 02/22/2021, claims 75-98 are currently pending and under examination herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 01/19/2021, 11/22/2021 and 01/06/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Objection – Claim(s)
	Claim 85 is objected to because of the following informalities: an unmatched right parenthesis is noted in the compound name “a polymeric poly(dicyclopentadiene))” (see lines 5-6).  
	Appropriate correction of aforementioned claim is required.   
Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 75, 76, 78 and 83-86 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rhodes et al (WO 2019/032937 A1) (‘Rhodes’).
	Regarding Claim 75, Rhodes discloses a method for generating a polymer (page 17, ll. 1-5), comprising: 
	(a) providing a mixture comprising (i) a latent ruthenium (Ru) complex; (ii) an initiator that is an iodonium salt or a sulfonium salt; and (iii) at least one polymer precursor (see Examples 4-5, Table 1 (pp. 33-34); which describe reaction mixtures comprising Ru-II catalyst, DPI-Cl or DPEI-Cl as iodonium salt PAG (photoacid generator) and PENB as polymer precursor; wherein Ru-II is a latent Ru complex as per page 18, lines 9-10; page 19, lines 6-7 and page 32, lines 20-21); and 
	(b) exposing said mixture to electromagnetic radiation to activate said initiator, wherein upon activation, said initiator reacts with said latent Ru complex to generate an activated Ru complex, which activated Ru complex reacts with said at least one polymer precursor to generate at least a portion of said polymer (page 17, lines 21-26: latent catalysts (organo-Ru or organo-Os) may be activated by variety of conditions, including … light and chemical activation. The chemical activation may include use of … photo acid generators; and page 27, lines 29-33: suitable additive which is either photoactive or thermally active initiator can trigger the mass polymerization of the monomers when the composition is subjected to either an elevated temperature or to a suitable radiation.)
	Regarding Claim 76, Rhodes discloses the method of claim 75 as discussed above.  Rhodes further discloses wherein the mixtures with PAG were UV light exposed (page 33, Examples 4-5). It is considered implicit that the UV light was emitted from some type of “lamp” source, as claimed. 
	Regarding Claim 78, Rhodes discloses the method of claim 75 as discussed above.  Rhodes further discloses wherein the UV light exposure in at least Examples 4-5 was 1 J/cm2 (page 34, Table 1), or 1000 mJ/cm2, which coincides with the upper endpoint of the claimed range.  
	Regarding Claim 83, Rhodes discloses the method of claim 75 as discussed above.  Rhodes further discloses that the Ru-II used in at least Examples 3-5 is a compound having the structure: 
			
    PNG
    media_image1.png
    199
    308
    media_image1.png
    Greyscale
 (see page 19); wherein said structure corresponds to the fifth structure recited in claim 83 when X is Cl (as in claim 12 of Rhodes). 
	Regarding Claim 84, Rhodes discloses the method of claim 75 as discussed above.  Rhodes further discloses said activated Ru complex undergoes a ROMP reaction with said at least one polymer precursor to generate said at least one portion of said polymer (page 17, lines 19-26). 
	Regarding Claim 85, Rhodes discloses the method of claim 75 as discussed above.  Rhodes further discloses wherein said at least one polymer precursor comprises one or more polymer precursor, each polymer precursor being independently selected from a group consisting of members including “a norbornene,” which is considered inclusive of PENB, the particular norbornene derivative used in at least Examples 1-5 of Rhodes (see pages 33-34).  

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 77, 79-82, 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes et al (WO 2019/032937 A1) (‘Rhodes’). 
Regarding Claim 77, Rhodes discloses the method of claim 75 as discussed above.  Rhodes does not directly disclose wherein said electromagnetic radiation is emitted at a wavelength of 350 nm to 465nm; however, Rhodes does describe embodiments wherein the mixtures with PAG were UV light exposed (see, e.g., page 33, Examples 4-5).  That UV rays have a wavelength range from 10 nm to 400nm is so well known in the art as to admit of Official notice.  As such, the wavelength range for UV rays substantially overlaps the claimed range for electromagnetic radiation, and it has consistently been held that even a slight overlap in ranges establishes a prima facie case of obviousness. See MPEP 2144.05.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art seeking to practice Rhode's invention to expose the reaction mixture of, for example, Example 4 or 5 to UV radiation at a wavelength within the claimed range, motivated by a reasonable expectation of obtaining equivalent polymer film material.  
Regarding Claims 79-82, Rhodes discloses the method of claim 75 as discussed above.  Rhodes further discloses embodiments wherein the composition may additionally contain a photosensitizer compound which can activate the organo-transition metal compound in order to facilitate mass polymerization of monomers of defined formula (I) (see page 28, lines 1-12).  Specifically disclosed photosensitizers include compounds recited in claims 81-82, such as 2-isopropyl-9H-thioxanthen-9-one and phenothiazine (see page 28, lines 8-9).  Given the chemical similarity of the components between the disclosed photosensitizer and the instant sensitizer, one of ordinary skill would have reasonably expected the photosensitizer of Rhodes to perform the same role as the sensitizer of the present invention.   
Regarding Claims 88 and 89, Rhodes discloses the method of claim 75 as discussed above.  Rhodes does not disclose a specific embodiment wherein said sulfonium salt is a compound selected from the group consisting of the compounds depicted in claim 88 or said iodonium salt is a compound selected from the group consisting of the compounds depicted in claim 89.  Nevertheless, Rhodes does mention (TTBPS-PFBS) and (BTBPI-TF) as alternatives to (TS-HFP) and (DPI-Cl) in a finite list of suitable additives that may be employed in the Rhodes composition (see page 22, line 18 to page 25, line 10).  (TTBPS-PFBS) and (BTBPI-TF) correspond to the fourth sulfonium salt and the third iodonium salt recited in claims 88 and 89, respectively, while (TS-HFP) and (DPI-Cl) are the sulfonium salt and iodonium salt used in Examples 3 and 5, respectively (see pages 33-34).   All additives listed in this embodiment are considered equivalents for the purposes of Rhodes. Thus, it would have been obvious to one of ordinary skill in the art to substitute (TS-HFP) or (DPI-Cl) in Example 3 or 5 of Rhodes by (TTBPS-PFBS) or (BTBPI-TF) as these additives are considered to be equivalents known for the same purpose.

Claims 90-93 are rejected under 35 U.S.C. 103 as being unpatentable over Vidavsky et al (US 2019/0210354 A1) (‘Vidavsky’). 
Regarding Claims 90-91, Vidavsky is drawn to a method for printing a three-dimensional (3D) object by ink jetting (for claim 91; see [0031]).  As disclosed, the method comprises: 
(a) providing a resin comprising (i) a latent ruthenium (Ru) complex ([0296]-[0301]); (ii) an initiator ([0309]-[0312]), and (iii) at least one polymer precursor ([0778], Table 7: modeling material formulation includes Trilene 77 (rubber), acid-activatable catalyst; DCPD monomer; PAG photoactivator and photosensitizer; and [0771], Table 3: Exact plastomers included in list of exemplary components usable in single jetting methodology according embodiments of Vidavsky invention); and 
(b) exposing said mixture to electromagnetic radiation ([0148]-[0152]) to activate said initiator ([0204]), wherein upon activation, said initiator reacts with said latent Ru complex to generate an activated Ru complex ([0189]-[0190]), which activated Ru complex reacts with said at least one polymer precursor to print at least a portion of said 3D object (Fig. 1: 13-15).  
The teachings of Vidavsky differ from the present invention only in that Vidavsky does not specifically disclose a modeling material formulation comprising a latent Ru complex together with an initiator (e.g., PAG activator) and at least one polymer precursor.  However, Vidavsky clearly teaches that ROMP catalysts can be divided into active catalysts, latent catalysts and pre-catalysts ([0283]).  As suitable examples of photoactivatable latent ROMP catalysts, Vidavsky further teaches the alternativeness between three specific Ru catalysts and two specific tungsten catalysts ([0296] – [0301]). The disclosed alternatives for ROMP catalyst constitute an acceptable number to form a reasonable expectation of success (see MPEP 2143(E)) such that one of ordinary skill in the art may opt to select a latent Ru complex as the ROMP catalyst of the disclosed modeling material formulation.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to modify Vedevsky by utilizing a latent Ru complex as the acid-activatable catalyst of the modeling material formulation used in the disclosed method for printing a 3D object.  
Regarding Claims 92-93, Vidavsky renders obvious the method of claim 90 as discussed above.  Vidavsky further discloses embodiments wherein a modeling material formulation can further comprise a photosensitizer ([0586]).  Specifically disclosed photosensitizers include 2-isopropylthiaxanthone and phenothiazine ([0588]) which are also used as sensitizers in the present invention (cf. claims 81-82). Given the chemical similarity of the components between the disclosed photosensitizer and the instant sensitizer, one of ordinary skill would have reasonably expected the photosensitizer of Vidavsky to perform the same role as the sensitizer of the present invention, i.e., to transfer or disperse the energy of electromagnetic radiation, thereby sensitizing said initiator as claimed. 

Conclusion
Claims 87 and 94-98 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim.
The closest prior art to Rhodes et al and Vidavsky et al, discussed above, does not describe the inventions of instant claims 87 and 94-98, or provide proper rationale to modify either of their respective inventions into the invention of claim 87 or any of claims 94-98.     

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/12-03-22